Exhibit 99.1 For further information: Amy Yuhn Director of Communications 312-564-1378 ayuhn@theprivatebank.com For Immediate Release Webcast of PrivateBancorp, Inc.’s First Quarter 2010 Earnings Conference Call CHICAGO, March 29, 2010 – PrivateBancorp, Inc. (NASDAQ: PVTB) will webcast live its quarterly earnings conference call with financial analysts on April 26, 2010, at 11a.m. EDT (10a.m. CDT).Access to the call will be available via a link called "First Quarter 2010 Earnings Call" on the investor relations page of PrivateBancorp, Inc.’s Internet site at www.theprivatebank.com. The Company plans to release its first quarter 2010 earnings prior to the opening of trading on April 26, 2010. The earnings release also will be posted on the Company’s website. The webcast and call will feature a brief discussion of the earnings release, followed by questions from professional investors invited to participate in the interactive portion of the discussion.Parties accessing the webcast will be in a "listen-only" mode. Following the live webcast, an archived replay of the call will be available on the PrivateBancorp, Inc. website beginning approximately two hours after the call ends. The replay will remain available until the second quarter 2010 earnings release is available. About PrivateBancorp, Inc. PrivateBancorp, Inc. is a growing diversified financial services company with 34 offices in 10 states and $12.1 billion in assets as of December 31, 2009. Through its subsidiaries, PrivateBancorp delivers customized business and personal financial services to middle-market commercial and commercial real estate companies, as well as business owners, executives, entrepreneurs and wealthy families. Additional information can be found in the Investor Relations section of PrivateBancorp, Inc.'s website at www.theprivatebank.com.
